Citation Nr: 1205090	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  01-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss, claimed as due to in-service noise exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.  

5.  Entitlement to service connection for neuropathy of the feet, to include as secondary to a service-connected lumbar spine disability.  

6.  Entitlement to service connection for gout of the hands and feet.  

7.  Entitlement to service connection for a right hip disorder (claimed as secondary to a leg length discrepancy).  

8.  Entitlement to service connection for a respiratory disorder other than chronic bronchitis (claimed as asthma).  

9.  Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for a right foot disorder, and if so, whether service connection for such is warranted.  

10.  Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for a right ankle disorder, and if so, whether service connection for such is warranted.  

11.  Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for a left ankle disorder, and if so, whether service connection for such is warranted.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2003, September 2007 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

Clarification of issues on appeal

In February 2003, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss due to in-service acoustic trauma.  This claim was denied by the RO in the July 2003 rating decision.  The Veteran expressed disagreement with this decision in October 2003 and was procured a Statement of the Case (SOC) in March 2004.  In April 2004, the Veteran perfected an appeal to the Board, and he asserted that he suffered a perforated left eardrum during his service.  In September 2004, the Board, inter alia, referred the Veteran's claim for service connection for residuals of a perforated left eardrum to the RO for development and adjudication.  The Board also remanded the Veteran's bilateral hearing loss claim for further procedural and evidentiary development.  The Veteran's bilateral hearing loss claim was subsequently returned to the Board for further appellate proceedings.  

In July 2006, the RO denied Veteran's claim of entitlement to service connection for a left perforated eardrum.  The Veteran expressed disagreement with this decision in an August 2006 statement, and he was procured an SOC in February 2007.  The Veteran perfected his appeal to the Board in February 2007.  

In May 2008, the Board bifurcated the Veteran's bilateral hearing loss claim; denying the Veteran's claim of entitlement to service connection for right ear hearing loss and remanding the claim of entitlement to service connection for left ear hearing loss for further evidentiary development.  The Board also denied the Veteran's claim of entitlement to service connection for residuals of a perforated left tympanic membrane.  The Veteran did not appeal the Board's denial of his claims for service connection for right ear hearing loss or residuals of a perforated left tympanic membrane.  Accordingly, the Board's decision is final with respect to these two claims.  The requested development concerning the Veteran's left ear hearing loss claim was completed and the claim was returned to the Board.  

In January 2010, the Board again remanded the Veteran's left ear hearing loss claim for further evidentiary development.  The subsequent development will be discussed below, and the Veteran's claim has been returned to the Board.  

In light of above, the issue currently on appeal is as stated on the title page of this decision.  

Also, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

The Veteran's VA outpatient treatment records reflect several instances of complaints of and treatment for breathing difficulties and psychiatric symptomatology.  Diagnoses of chronic bronchitis, asthma, PTSD and dysthymic disorder have been discussed.  

In June 2004, the Veteran filed a claim of entitlement to service connection for chronic bronchitis.  This claim was denied in a May 2008 Board decision.  The Veteran did not appeal that decision to the Court.  

In light of the Court's decision in Clemons, the Veteran's varying respiratory and psychiatric diagnoses and the Board's final decision denying the Veteran's claim of entitlement to service connection for chronic bronchitis, the Board has recharacterized the issues on appeal as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

Referred Issues

In the September 2004, the Board remanded the Veteran's claims of entitlement to increased evaluations for the Veteran's tinnitus and right elbow disabilities for issuance of an SOC as per the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Manlincon v. West, 12, Vet.App. 238 (1999).  The Veteran was provided such an SOC in January 2005, but he failed to file a substantive appeal.  Accordingly, the RO's July 2003 and March 2004 rating decisions which denied these claims became final.  

In a March 2006 statement, the Veteran filed a claim for an increased evaluation for his service-connected right elbow disability.  It appears that the Veteran believed this issue was on appeal.  Also, in the May 2008 remand, the Board noted that a claim of entitlement to service connection for neurogenic claudication of the left leg, to include as secondary to the Veteran's service-connected low back disability, had been raised by the record.  The Board referred this claim to the RO for development and adjudication.  However, it does not appear that the RO has taken any actions to development or adjudicate this claim.  Indeed, the Veteran's private attorney observed that neither she nor the Veteran had been provided with any information concerning this claim.  See a January 2011 statement from the Veteran's private attorney.  

In light of above, the Board does not have jurisdiction of the Veteran's claims for an increased evaluation for his service-connected right elbow disability and service connection for neurogenic claudication of the left leg.  Accordingly, they are REFERRED to the RO for development and adjudication in the first instance.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, a remand is required concerning the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  

Bilateral Hearing Loss 

In general, entitlement to service connection may be granted if the evidence reflects (1) a current disability, (2) an occurrence of an in-service disease or injury, and (3) a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Concerning element (1), for VA purposes, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the present case, it is uncontroverted that the Veteran has left ear hearing loss for VA purposes as per 38 C.F.R. § 3.385, and in-service noise exposure has been conceded by the RO and the Board due to the Veteran's Military Occupational Specialty (MOS).  See e.g., the February 2010 and July 2009 VA audiological examination reports.  Accordingly, elements (1) and (2) have been demonstrated.  

Therefore, the crux of the Veteran's claim is whether his current left ear hearing loss is causally-related to his in-service noise exposure.  As noted above, the Board has remanded the Veteran's claim several times to obtain an adequate nexus opinion.  

In the May 2008 remand, the Board noted that the July 2009 VA examiner failed to address whether the Veteran's left ear hearing loss was related to his in-service noise exposure.  Accordingly, upon remand, such an opinion was sought.  The February 2010 VA audiological examination report reflects that, after audiological testing and review of the Veteran's VA claims file, the VA audiologist opined that the Veteran's left ear hearing loss was not related to his in-service noise exposure, noting that the Veteran's in-service decrease in hearing acuity was not permanent and, in fact, was within normal limits upon testing at discharge.  See the February 2010 VA audiological examination report.  

However, the Board concludes that the February 2010 VA audiologist's opinion is inadequate for the purposes of this decision.  Initially, the Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Moreover, since the Board's most recent remand, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  As the February 2010 VA examination took place before March 2010, the VA examiner did not have the benefit of Training Letter 10-02. 

Here, it would have been helpful had the February 2010 VA examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's left ear hearing loss.

Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the present case, the Veteran has complained about psychiatric symptomatology, and diagnoses of PTSD and dysthymic disorder have been discussed.  The Veteran's reported stressors were compiled and sent to the Joint Service Records Research Center (JSRRC) for attempted verification.  In an April 2009 statement, the JSRRC asserted that the information provided by the Veteran was insufficient to verify his alleged stressor events.  

However, the Veteran's private attorney has noted in an August 2009 statement that verification of the Veteran's stressor events is no longer required under VA's recently amended regulations.  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

As per the August 2009 statement from the Veteran's private attorney, the Veteran's claim is affected by the recent changes to these regulations.  The Board notes that the Veteran has not been apprised of the recent amendments to 38 C.F.R. § 3.304(f).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

Moreover, the Board observes that the Veteran has not been afforded a VA examination in connection with this claim.  The Court has firmly held that VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.. at 83.  Accordingly, the Veteran should be afforded a VA examination to address the nature and etiology of any acquired psychiatric disorders which may be present.  38 C.F.R. § 3.327 (2011).

Erectile Dysfunction, Neuropathy of the Feet, Gout, Right Hip, Respiratory Disorder and Hypertension

The laws and regulations pertaining to direct service connection have been noted above.  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the Veteran's VA outpatient treatment records reflect complaints for and treatment of symptomatology relating to erectile dysfunction, neuropathy of the feet, gout, right hip pain, respiratory disorders and hypertension, all of which he asserts are causally-related to his service.  While the Board notes that many of these transcribed reports emanate from the Veteran, the Court has held that Veterans are competent to describe symptomatology which they perceive first-hand.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

The Board notes that the Veteran has not been afforded a VA examination in connection with these claims.  Accordingly, the Veteran should be afforded a VA examination to address the nature and etiology of any diagnosed erectile dysfunction, neuropathy of the feet, gout, right hip disorder, respiratory disorder and/or hypertension which may be present.  38 C.F.R. § 3.327 (2011); see also McLendon, supra.  

To the extent that the Veteran claims that his erectile dysfunction is secondary to his hypertension, these issues are inextricably intertwined.  For this reason, the issue of service connection for hypertension must be resolved prior to resolution of the claim for service connection for erectile dysfunction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

The Petitions to Reopen

The Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to notify claimants of the need to submit new and material evidence, and the basis of the prior final denial and what "material" evidence would be in each case.

The Veteran received a notice letter in September 2007.  While this letter notified the Veteran that he had to submit new and material evidence to reopen these previously-denied claims, he was not notified of the basis of the prior final denial.  Specifically, there was no notice of which elements of service connection for were missing when the claims were denied in the prior final denial, a July 2003 rating decision.  

If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans, supra.  The Board therefore must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

Finally, the Board also observes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated on September 14, 2011.  Since the Veteran's claims are being remanded, the Board concludes that updated VA outpatient treatment records should be obtained and associated with the Veteran's VA claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for these issues, including a description of the basis of the March 1987 Board denial, and including an explanation as to what constitutes "new" and "material" evidence in his case, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO must provide the Veteran with notice of the July 2010 amendments to 38 C.F.R. § 3.304(f)(2011).  

3.  The RO should request VA outpatient treatment records from VA facility in Birmingham, Alabama, dated from September 14, 2011 to the present.  If these records are unavailable, it should be documented in the claims file.  

4.  The RO should refer the Veteran's claims folder to the February 2010 VA examiner or, if she is unavailable, to another suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology the Veteran's left ear hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The VA examination should be conducted in accordance with Training Letter 10-02 (March 2010). 

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's left ear hearing loss is causally- or etiologically-related to his in-service noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  The Veteran should be afforded a VA psychiatric examination by a VA psychiatrist or psychologist.  The claims file, to include a complete copy of this REMAND, must be made available to VA examiner, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail.

After an interview with and examination of the Veteran as well as a review of the Veteran's complete VA claims file, the Veteran should diagnose any acquired psychiatric disorders which may be present.  

For each identified acquired psychiatric disorder, the VA examiner must provide an opinion whether it is at least as likely as not that any diagnosed acquired psychiatric disability, had its onset in service or is otherwise etiologically-related to her service, to include his reported stressor events.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  The RO should also afford the Veteran a VA examination to determine the nature and etiology of any identified erectile dysfunction, neuropathy of the feet, gout, right hip pain, respiratory disorders and/or hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Electromyography (EMG), nerve conduction studies (NCS), x-rays and pulmonary function tests (PFT's) MUST be completed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, his post-service medical records, and his lay statements and assertions.  The VA examiner should note that the Veteran is competent to report symptomatology which he has experienced first-hand.  

Thereafter, the VA examiner must address the following: 

a) Provide or rule out diagnoses for the Veteran's asserted erectile dysfunction, neuropathy of the feet, gout, right hip pain, respiratory disorders and/or hypertension 

b) For each disorder diagnosed in part (a), when did the identified disorder manifest? 

c) For each disorder diagnosed in part (a), provide an opinion as to whether it is at least as likely as not causally-related to the Veteran's service.  

d) For any diagnosed neuropathy of either foot, please provide an opinion as to whether it is at least as likely as not caused by the Veteran's service-connected lumbar spine disability.  

e) For any diagnosed neuropathy of either foot, please provide an opinion as to whether it is at least as likely as not aggravated by the Veteran's service-connected lumbar spine disability.  

f) IF the VA examiner concludes that the Veteran has hypertension that is causally-related to his service, is the Veteran's erectile dysfunction at least as likely as not caused by his hypertension?

g) IF the VA examiner concludes that the Veteran has hypertension that is causally-related to his service, is the Veteran's erectile dysfunction at least as likely as not aggravated by his hypertension?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his private attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


